UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7677



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS SATTERWHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-92-146)


Submitted:   March 19, 2003                 Decided:   March 28, 2003


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Satterwhite, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Satterwhite appeals the order of the district court

denying Satterwhite’s motion for resentencing.     Satterwhite filed

this motion several years after his sentence was affirmed on direct

appeal* and his challenge under 28 U.S.C. § 2255 (2000), was

rejected.     There is simply no statutory or other authority for

reconsidering his sentence at this late date.       Accordingly, the

district court was without jurisdiction to consider the motion, and

we affirm its denial of relief.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       The district court’s order stated that Satterwhite had not
timely appealed his conviction and sentence. This is erroneous.
Nevertheless, the district court did not have jurisdiction to
reconsider Satterwhite’s sentence, so the error is harmless.


                                  2